Per Curiam.
The sole issue in this appeal is whether the defendant was deprived of notice of his right to apply for sentence review pursuant to General Statutes § 51-195. The defendant pleaded nolo contendere to one count of sexual assault in the first degree in violation of General Statutes § 53a-70 (a), and was sentenced to a term of incarceration of fifteen years, execution suspended after ten years followed by five years of probation. The state, as part of a plea agreement, sought that sentence as a “cap” with the defendant retaining the right to argue for a lesser sentence.
The state concedes, and we agree, that this matter is controlled by State v. Anderson, 220 Conn. 400, 599 A.2d 738 (1992) and that, therefore, the defendant is entitled to notice of sentence review.
The case is remanded to the trial court with direction that the defendant be given notice of his right to sentence review, and that he be given thirty days thereafter in which to file a timely application for such review.